Case 18-36555 Document 10 Filed in TXSB on 11/23/18 Page 1 of 2

. . . . . . . United States District Court
Fl|l ln thrs information to identify your case. Southem District of Texas

r-'rLED
NUV 23 2018

Debtor 1

 

l FirsiNaHa v ' M`rddle Name La§tName

Debtor 2

 

(Spouse. iff`|l|ng) FirstName M}d le Name LastName
Uniied States Bankruptcy Court for them DiStrin of lMS-`

Case number . _
(rrknown) amended ti|rng

David J. Bradiey, C|el'k 01 cqt_iI'tCheck if this is an

 

 

 

Ofiicial Form 108
Statement of intention for individuals Filing Under Chapter 7 12/15

 

lf you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or _

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
|f two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

m List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Officia| Form 106D), fill in the
information below.

   
   
 

 

l " that is collateral t What do you intend o do with the property that _ :: you claim the property

“ `s` ' u_r`es a debt? as exempt on Schedule C?

gar:§;t.ors md 7<~ @ Cg \)Y)CDY:) \;i Surrenderthe property. El N
' 3 g ii 5 3 Ei Retain the property and redeem it. yes
E:J:<:Y;lon Of S:IOO % mar C n Retain the property and enter into alP

securing debt: R Z;iwactifg Agieemenmw ]/H@G M‘f” ' MZ% Mil€€¢ek'
§

       

 

Re nthe ropertya d[explain

w/ )f¢ O%rii~umr_toinwrloss@él#""”?/
ma~rg‘¢a¢ ro<<~ 1

CredifOl"S l:i Surrender the property. n NO
name:

 

 

 

 

n Retain the property and redeem it. l;i Yes
Description of
property

securing debt:

l:l Retain the property and enter into a
Reaffirmation Agreement.

l;i Retain the property and [explain]:

 

 

CrediiOr’S n Surrender the property. l:l NO
name:

 

El Retain the property and redeem it. n Yes
Description of
property '
securing debt:

El Retain the property and enter into a
Reaftirmation Agreement.

n Retain the property and [explain]:

 

 

 

g;:ieiior’$ cl Surrender the property. n NO
l ' n Retain the property and redeem it. a Yes

E;;(:Y;lon Of n Retain the_property and enter into a

Securing debt Reaffirmatlon Agreement.

El Retain the property and [explain]:

 

 

 

 

Offrcial Form 108 Statement of Intention for lndividua|s Filing Under Chapter 7 page 1

Case 18-36555 Document 10 Filed in TXSB on 11/23/18 Page 2 of 2

Debror1 kOi/l " C%(€m€ C[©M‘ Case number (Ifknownl

Firsl Narrl$ Mlddle Name Last Name

m List Your Unexpired Personal Property Leases

 

 

   

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
fill in the Information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U. S. C. § 365(p)(2).
escribe y¢_>ur unexpired personal property|` 4 `L erl`th_ lease be assumed? ' x _
Lessor's name: m No
. . n Yes
Descrrptron of leased
property:
Lessor's name: [:] NO
. . Ci Yes
Descrlptron of leased
property:
Lessor's name: cl No
Description of leased n YeS
property:
Lessor's name: n NO
n Yes
Description of leased
property:
Lessor's name: n No
n Yes
Description of leased
property:
Lessor's name: n No
n Yes
Description of leased
property:
Lessor's name: cl NO
. . cl Yes
Descrlptron of leased
property:

 

 

m Sign Below

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

fhw€e x

Signature oi~debtor 1 Signature of Debtor 2

Date l l Y Date

M/D/ MM/DD/YYYY

 

thcial Form 108 Statement of intention for individuals Filing Under Chapter 7 page 2

